Citation Nr: 1615258	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  05-30 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an unspecified pulmonary disorder, to include as a result of exposure to asbestos in service.  

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that at the time he perfected his appeal in September 2005, the Veteran had requested that he be afforded a Board hearing to be held at a local RO.  In correspondence received in December 2009, the Veteran indicated his desire to withdraw his request for a hearing.  Accordingly, the Board finds that the Veteran has withdrawn his request for a hearing.

The instant matters were previously before the Board in April 2009, at which time they were remanded for further development.  After the agency of original jurisdiction (AOJ) undertook to complete the requested development, the Veteran's claims were re-adjudicated via a February 2015 supplemental statement of the case (SSOC).  The case was returned to the Board in December 2015.

Also remanded by the Board in April 2009 was the issue of entitlement to service connection for bipolar disorder.  A review of the record shows that in February 2015, the RO issued a rating decision wherein the Veteran was granted service connection for major depressive disorder (claimed as bipolar disorder), and assigned a 70 percent evaluation, effective from October 14, 2004.  The Veteran did not disagree with any aspect of that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  (The Board notes that although service connection has been granted for major depressive disorder, because it has been held that separately diagnosed psychiatric disorders may be service connected as distinct disabilities, the Veteran's claim of entitlement to service connection for PTSD remains on appeal, as a disability distinct from the already service-connected major depressive disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence contained in the Veteran's paperless claims files, the Board finds that before it can adjudicate the merits of the Veteran's claims remand is required to ensure that the record is complete.  Notably, in August 2015, the RO issued a deferred rating decision wherein it was indicated that the Veteran's paper claims folder had consisted of three volumes of records prior to being sent to a scanning vendor for the creation of an electronic claims file.  The RO then noted that it appeared as though a portion of the Veteran's paper records were misplaced, as the Veteran's electronic claims file contained a large gap in records.  It was then indicated that the Veteran was to be sent a letter requesting any records, to include VA records, dated from January 2012 to January 2015 in an attempt to recreate the file in its entirety.  This was not done.

As the Board has no way of knowing what, if any, records are missing from the Veteran's electronic claims file, the Board cannot determine whether the information contained in any such missing records is relevant to the issues currently on appeal.  Accordingly, the matters must be remanded for the AOJ to attempt to locate the Veteran's paper claims folder and ensure that all records sent for scanning are associated with the Veteran's VBMS file.

In January 2011, the Veteran was afforded VA examinations in connection with his claims of service connection for PTSD, hepatitis C, and a lung disorder.  At that time, the claims folder was not reviewed prior to providing an opinion regarding the Veteran's claimed hepatitis C and lung disorder.  In June 2014, the RO requested that an additional medical opinion be provided after an appropriate clinician was able to review the Veteran's claims folder.  The additional medical opinion was provided on June 19, 2014, and is contained amongst the CAPRI records that have been associated with the Veteran's Virtual VA file.  Notably, both VA clinicians found that the Veteran did not currently have hepatitis C.  Specifically, the 2011 examiner indicated a subjective history of hepatitis C and stated that the hepatitis C antibody was positive, but that RNA was negative.  Similarly, the 2014 VA clinician stated that the Veteran does not currently have hepatitis C but had in the past been successfully treated for hepatitis C.

For purposes of establishing entitlement to service connection, a "current disability" includes a disability present at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Notably, treatment records from the Texas Department of Criminal Justice (TDCJ) show assessments of and treatment for hepatitis C from 2006 to 2009.  Furthermore, the Veteran's claim of service connection for hepatitis C was filed in November 2004 and has remained pending since that time.  Accordingly, because there is an indication of active hepatis C during the claims period, the Board finds it necessary to obtain an additional medical examination and opinion to determine the likelihood that any active hepatitis infection or chronic residuals of hepatitis evident during the claims period had its onset in service or is otherwise related to the Veteran's period of active service.

Regarding the Veteran's claimed lung disorder, the 2011 VA examiner and 2014 VA clinician both referred to the results of a chest x-ray that was done on August 18, 2010, to support their conclusion that the evidence failed to demonstrate that the Veteran has a diagnosed pulmonary condition.  The Board has reviewed the Veteran medical treatment records and cannot locate the results of any chest x-ray performed on August 18, 2010.  The Board notes that the Veteran was seen at the Fort Worth Community Based Outpatient Clinic on August 18, 2010.  (Documentation of this visit is contained amongst the Veteran's CAPRI records located in his Virtual VA file.).  The treatment entry does not reference specifically that any imaging studies were done.  It does, however, state: "See requested lab/films/ orders /results."  Thus, it is possible that a chest x-ray was taken, but that the results are not contained in the record currently before the Board.  On remand, the AOJ should ensure that the report of any chest x-ray taken on August 18, 2010, is associated with the Veteran's VBMS file and available to be reviewed by the Board.  If the report of any chest x-ray taken on August 18, 2010, cannot be located, the Veteran should be scheduled for another VA examination in connection with his claim of service connection for a pulmonary disorder.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must undertake to obtain and/or reconstruct any missing portion of the Veteran's claims folder.  In particular, specific attempts should be made to obtain or recreate any VA generated documents dated from January 2012 through January 2015.  As it is clear that the original claims file was sent to a scanning vendor for the creation of an electronic record and it appears that the entirety of the physical paper claims file was not scanned into the Veteran's electronic claims file, the AOJ must locate the whereabouts of the Veteran's paper claims file, if available, and rescan or request a rescan of all paper files dated from January 2012 through January 2015.

The Veteran should also be notified as to possibility that a portion of his original paper claims folder was lost and/or is missing and should be asked to provide copies of any relevant documents he may have in his possession, to include copies of any correspondence and/or evidence he may have submitted, for the period from January 2012 to January 2015.

The AOJ must provide an accounting of all steps taken to search for and reconstruct the Veteran's missing portion of the Veteran's paper claims file, ensuring compliance with the pertinent provisions of VA's Adjudication Manual, specifically M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  All requests, responses and actions taken to locate and reconstruct the Veteran's missing portion of the Veteran's claims file, must be fully documented in the Veteran's file for future review. 

2.  The AOJ should contact the Veteran and also request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The AOJ should also ensure that all relevant VA treatment records dated since December 2014 have been associated with the record.

3.  The record shows that in his October 2004 application for VA disability compensation the Veteran applied for disability benefits, the Veteran denied being in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran also, however, listed "SSI" under his current type of work.  To the extent that that notation is referring to receiving Supplemental Security Income from SSA and given that the current matters are being remanded, the AOJ contact the SSA and ascertain whether the Veteran has been awarded benefits from SSA and, if so, should request all records pertinent to the Veteran's claim for SSA benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2) (2015).

3.  The Veteran should be afforded a VA examination to determine whether the Veteran currently has, or has at any since November 2004 had, an active hepatitis infection or chronic residuals of hepatitis that had its onset in service or is otherwise related to active service. 

The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner should examine the Veteran and conduct all necessary laboratory testing.  The examiner should review the results of any testing and include them in the report.

The examiner should then provide an opinion as to whether as any point since November 2004 the Veteran had an active hepatitis infection or chronic residuals of hepatitis.  (If this question is answered in the negative, the examiner must explain why the TDCJ records showing treatment for hepatitis C do not support a finding of active hepatitis C during the claims period.)  If the question is answered in the affirmative, the examiner is requested to set forth, to the extent possible, the date of diagnosis of the Veteran's hepatitis C.  The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C, or residuals thereof, is etiologically related to service, to include the Veteran's reported air gun inoculation.  

Regardless of whether the reviewers' opinions as to any question are favorable or negative, the reviewer must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  

4.  The AOJ must undertake efforts to obtain the report of any locate chest x-ray taken on August 18, 2010, as referred to in the 2011 VA examination and 2014 VA opinion reports.  

If the report of any August 2010 chest x-ray cannot be located, or if additional evidence received on remand suggests that the Veteran now has a diagnosed pulmonary condition, or systems suggestive of such a condition, the Veteran should be scheduled for a VA examination in connection with his claim of service connection for a pulmonary disorder.  If an examination is schedule, the claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.

All necessary tests and studies should be conducted to determine whether the Veteran has any specified pulmonary disorder.  As to any diagnosed pulmonary disorder, the examiner should opine as to whether it is at least as likely as not that any current pulmonary disorder had its onset during the Veteran's active duty or is otherwise causally or etiologically related to his active service or any incident therein, to include his exposure to asbestos.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate de novo the issues of entitlement to service connection for PTSD, hepatitis C, and a pulmonary disorder.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

